Citation Nr: 1004260	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-15 722	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1958 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability that 
is attributable to his active military service.

2.  The Veteran does not have a right ankle disability that 
is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have a right ankle disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make 
a decision as to the claims on appeal has been accomplished.  
Through a June 2007 notice letter, the RO notified the 
Veteran and his representative of the information and 
evidence needed to substantiate the Veteran's claims of 
service connection.  The notice letter also provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the June 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his claimed disabilities.  Consequently, a remand 
of the service connection issues for further notification of 
how to substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Des Moines, Iowa, and its associated outpatient clinics.  
Additionally, in Mach 2009, the Veteran was provided a VA 
examination in connection with his claims, the report of 
which is of record.  That examination report contains 
sufficient evidence by which to decide the claim as it 
addresses the identity and origin of any current right knee 
and right ankle disability.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

Furthermore, the Veteran was afforded a hearing before the 
RO in June 2008 and a hearing before the Board in November 
2009, the transcripts of which are also of record.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran asserts that he injured his right knee and right 
ankle during his active military service and that he 
developed chronic disabilities affecting these areas as a 
result of the injuries.  Specifically, the Veteran states 
that he was injured while performing his duties as an 
electrician in an engineer battalion.  In one instance, he 
states that a crane hit a pole that he had climbed in order 
to repair a bridge.  The Veteran states that he fell 15 to 
20 feet after the accident and injured his right knee and 
right ankle.  According to the Veteran, he routinely 
reinjured his right knee and right ankle when he jumped off 
of trucks that were transporting him to the various 
locations for work during service.  He maintains that he has 
experienced varying levels of pain in the right knee and 
right ankle ever since his time in active military service.  
Thus, the Veteran contends that service connection is 
warranted.

A review of the Veteran's service treatment records is 
negative for complaints of, or treatment for, right knee or 
right ankle pain.  There is no diagnosis of a right knee or 
right ankle disability in the service records.  Entries from 
May 1959 do reflect complaints of foot pain, but it was 
attributed to problems while walking.  There is no reference 
to an injury from a fall or pain from jumping off of trucks.  
The musculoskeletal and lower extremities portions of the 
Veteran's entrance and separation examinations were normal.  
No related defects were noted on either examination.

The Veteran is nevertheless competent to report factual 
matters of which he had first hand knowledge, such as 
injuring his right knee and right ankle after a fall from a 
crane accident and experiencing right knee and right ankle 
pain when jumping off of trucks.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  His seemingly credible 
testimony and consistent statements in this regard lend 
support to the notion that the injuries actually occurred.  
Moreover, the Veteran's military occupational specialty was 
an electrician and he was assigned to an engineer battalion.  
Given this evidence, the Board finds that the incidents as 
likely as not occurred and an in-service injury is 
established.

Post-service medical records from the Des Moines VAMC show 
that the Veteran has been treated for right knee and right 
ankle pain since at least November 2007.  X-rays taken that 
month revealed no fracture or dislocation in the right 
ankle, which was unremarkable except for a mild calcaneal 
spur.  Degenerative changes were seen in the right knee.  At 
that time, the right knee and ankle pain was thought to be 
due to increased pressure from obesity and possible 
osteoarthritic pain.  The Veteran's reported history of a 
fall during military service is noted in the VA progress 
notes but no medical professional affirmatively endorsed the 
Veteran's theory that the current pain was attributable to 
that incident.

In March 2009, the Veteran underwent VA examination in 
connection with the claim.  The examiner reviewed the 
evidence in the claims file including the service treatment 
records and lay statements that were provided by the 
Veteran's two daughters and a co-worker.  After examining 
the Veteran and noting the information contained in the VA 
treatment records, the examiner provided diagnoses of 
degenerative joint disease of the right knee and right ankle 
strain.  The examiner gave the opinion that the two 
disabilities were unrelated to the alleged injury during 
active military service.  Instead, the examiner opined that 
the right knee disability is more likely than not secondary 
to age-related changes and morbid obesity.  He also found 
that the right ankle disability is more likely than not 
secondary to morbid obesity.  The examiner noted that there 
is no evidence of the injuries of the right knee or right 
ankle as described by the Veteran.  Although there are 
numerous treatment notes in the service records after the 
time frame of the alleged fall, they do not mention ongoing 
concerns regarding the right knee or right ankle and there 
is no mention of them at the time of the separation 
examination in February 1961.  

In consideration of the evidence of record, the Board finds 
that the Veteran does not have a right knee disability or 
right ankle disability that is attributable to his active 
military service.  The lay evidence tends to establish an 
in-service injury to the right knee and right ankle and the 
evidence establishes the existence of a right knee and right 
ankle disability.  However, the evidence does not establish 
that there is a link between the two.  The March 2009 VA 
examiner provided a probative opinion on the matter and 
found that the disabilities are more likely than not of 
post-service onset-attributable to age and obesity.  The 
Board accords a great amount of evidentiary weight to the 
opinion as it is persuasive and has support in the record.  
The examiner was able to consider the evidence in the claims 
file and examine the Veteran.  It is similar to the finding 
set forth in the VA treatment records in November 2007.  
Additionally, the examiner pointed to the absence of 
notations regarding the right knee and right ankle in the 
service treatment records despite numerous records that 
referenced other problems as well as the normal separation 
examination.

The Board accords no weight to the Veteran's lay opinion 
linking his current disabilities to his in-service injuries 
as there is no indication he has the appropriate medical 
training or expertise to provide a probative opinion on that 
type of medical matter.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board has also considered statements 
submitted by the Veteran's two daughters and a co-worker who 
was a nurse.  Although the parties attest to the Veteran 
experiencing right knee and right ankle pain, the time 
period of their observations begins no sooner than the 1970s 
and there is no indication in the statements that the 
Veteran actually had a disability such as degenerative joint 
disease of the right knee or right ankle strain.  The VA 
examiner also considered the lay statements but, given the 
opinion that he reached, he did not appear to find them 
particularly relevant.  Without sufficient evidence linking 
the Veteran's current right knee disability or right ankle 
disability to his active military service, service 
connection is not warranted on a direct basis.  See 
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the right knee manifested itself 
to a compensable degree within one year of the Veteran's 
separation from military service.  As noted previously, 
degenerative joint disease was first seen in the right knee 
after x-rays were taken in November 2007, which was over 45 
years after service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  There is no suggestion that the onset of 
any right knee arthritis dates back to as early as 1962.  
Moreover, arthritis has not been clinically identified in 
the right ankle.  Thus, service connection is not warranted 
for arthritis on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the 
claims of service connection for a right knee disability and 
for a right ankle disability must be denied.  In reaching 
these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims for service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


